NATIONWIDE MUTUAL FUNDS Nationwide Portfolio Completion Fund Supplement dated July 29, 2014 to the Summary Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective July 31, 2014, the chart under the heading “Principal Investment Strategies” in the right-hand column on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Asset Class Target Allocation Range Benchmark Index Treasury Inflation-Protected Securities 5% – 20% Barclays U.S. Government Inflation-Linked Bond Index International bonds 15% – 45% S&P/Citigroup International Treasury Bond ex-U.S. Index (hedged) High-yield bonds 5% – 20% Markit CDX North American High Yield 5-year Total Return Index Emerging market bonds 5% – 20% Markit CDX Emerging Markets 5-year Total Return Index Emerging market stocks 5% – 20% MSCI Emerging Markets® Net Total Return Index Commodities 5% – 25% Dow Jones-UBS Roll Select Commodity Total Return Index Global real estate stocks 5% – 20% Dow Jones Global Select Real Estate Securities IndexSM PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
